DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the Abstract are acknowledged and accepted. In view of the amendment, objection to Abstract is withdrawn.
Pending Claims are 52-71. 

Response to Arguments
Applicant's arguments (Remarks, filed 3/22/2022) have been considered, but, respectfully, are not found persuasive. 
Re Claims 52,54:
a)	In Drinkwater, the Patent Office alleged that the H1 exposure of the bird and the cube in Figures 5A and 5B would correspond to the first pattern of elements. However, this is an unreasonable interpretation and inconsistent with even the broadest reasonable interpretation standard. One skilled in the art would have recognized the "pattern of elements" of claim 52 to be fundamentally different from an H1 recording.

In the rejection, the first pattern of elements is considered as the cube and the bird. It is different from the patterned plates of fig 2a of current drawings. However, doing a broadest reasonable interpretation of the claim, a pattern of elements was interpreted to be a cube plus a bird. The claim does not state that it is a single plate with a repeating pattern of alternating dark and transparent spaces. 
	Although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  
b)	the Patent Office alleged that the second pattern of elements correspond to the image plane 31 containing mask 37 and image plane 35 containing mask 38. Drinkwater teaches a complex multi-step process that requires particularly precise registration between masks 37 and 38 to generate the desired effect. These are two entirely separate masks and cannot reasonably be considered together to correspond to a second pattern of elements. Even, if Drinkwater's H1 was a first pattern of elements, Drinkwater would require three separate patterns of elements, and would not reasonably include a second pattern of elements that has the configuration required by claim 52.
	The claim does not state that the second pattern of elements is a single plate with alternating pattern of dark and transparent spaces or elements. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second pattern of elements is a single plate with alternating pattern of dark and transparent spaces or elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c)	In Drinkwater, the Patent Office alleged that H1 would have a "pitch" as shown in Figures 4A and 4B. However, the lines on these figures are schematic in order to illustrate the position of the H1 objects. One skilled in the art would have recognized that the H1 hologram could not, in itself, have a pitch (understood to be the distance between adjacent image elements) as required by claim 52.
	Firstly, the “pitch” has not been defined as the distance between adjacent image elements. 
	Secondly, the hologram itself might not have a pitch but the interference pattern forming the holographic pattern has alternate dark and light lines arranged in a certain pitch. Drinkwater teaches in figs 4,5 that hologram H1 22 has alternate dark and light lines which have a certain pitch and also the masks at image planes 31,35 have curvilinear lines with a different pitch. 

Re: Claim 55:
d)	one skilled in the art would not have obviously modified Drinkwater with Holmes in the manner alleged. in the proposed modification, the Patent Office alleged that Holmes' microimage array 25 would correspond to a first pattern of elements. This microimage array is completely different in structure and function from the H1 exposure of Drinkwater, and thus, one skilled in the art would have had no reason or rationale to have modified, or even replaced, Drinkwater's H1 with anything from Holmes' microimage array, as there would have been no reasonable expectation of success to have done so.
Applicant’s arguments of the unworkability of the combination, due to Holmes’s microimage array is completely different in structure and function from the H1 exposure of Drinkwater, appear to be based on a literal application of the actual structure of Holmes to the actual structure of Drinkwater.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

Drinkwater teaches a method of making a holographic image layer for a security device wherein first (H1 22 with 3d model 24 and second object) and second (image plane 31 with mask 37 and image plane 35 with mask 38) overlapping patterns of elements are holographically recorded in the recording medium and an optically variable effect is produced when illuminating the first and second overlapping patterns. Holmes teaches microimage array 25 and microlenses array 22 which are interpreted as the first and second overlapping patterns of elements and replace Drinkwater’s first and second overlapping patterns (H1 22 and masks 37,38) when combined. The pitches of Holmes’s first (microimage array 25) and second pattern of elements (micro lenses array 22) are such that a magnified version of a part of the first pattern of elements due to moire’ effect is produced. The structure taught in the combined teachings of the references, as set forth above, is a holographic image layer.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of a holographic image layer for a security device.  See MPEP § 2112.01.  
	In addition, a reason to combine (i.e., for the purposes of using the device to authenticate a variety of substrates), was provided (please see the previous Office Action page 12). Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  
	In view of the above arguments, rejection of independent claims 52,54,55 and their dependent claims is upheld. 
	
Claims 52-71 are rejected as follows:
	
Claim Objections
Claims 52-71 objected to because of the following informalities:  
The status identifiers of the claims have not been updated. Applicant must use the status identifier –(previously presented)—if the claims are not amended and submit the claims with the correct status identifiers. See MPEP 714 II C(A).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 52,53,57,61,62, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drinkwater et al (US 6,369,919 B1, of record).

Regarding Claim 52, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically variable effect generated by illuminating the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements, wherein; 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) comprises a first set of image elements (3D model 24, col 11, lines 1-8) and at least a second set of image elements (second object 27, col 11, lines 1-8), and; 
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are such that, upon illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A), at a first viewing position (left view, col 11, lines 33-34) of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A)  the first set of image elements (3D model 24, col 11, lines 1-8) are exhibited and at a second, different viewing position (right view, col 11, lines 33-34) of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) the second set of image elements (second object 27, col 11, lines 1-8) are exhibited.  

Regarding Claim 53, Drinkwater teaches the method of claim 52, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)   patterns of elements, or both in combination, define indicia (3D model 24 and second object 27 are considered to be indicia, indicating a marking on the security device).  

Regarding Claim 57, Drinkwater teaches the method of claim 52, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) comprises a one dimensional line screen (lines patterns arranged in one dimension in 12 and 13, as in fig 4A) pattern or a one dimensional pattern of indicia.  

Regarding Claim 61, Drinkwater teaches the method of claim 52, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) comprises an embossed hologram (col 4, lines 46-52).  

Regarding Claim 62, Drinkwater teaches the method of claim 52, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56,58-60,63-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater et al (US 6,369,919 B1, of record) in view of Holmes et al (WO 2011/107782A1, 09-09-2011, of record).

Regarding Claim 54, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically variable effect generated by illuminating the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements, wherein; 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) comprises a first set of image elements (3D model 24, col 11, lines 1-8) and at least a second set of image elements (second object 27, col 11, lines 1-8), and; 
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are different, and providing illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A). 
	However, Drinkwater does not teach
the pitches and relative locations of the first and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect, and further wherein; 
at least one of the first and second patterns of elements comprises a first area having a first pitch along at least one axis and a second area having a second, different pitch along said axis, whereby the moire effect causes different degrees of magnification of the first pattern of elements to occur, such that the holographic image layer exhibits areas of different depth corresponding to the first and second areas.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
the pitches (pitches, microlenses, pg 11, lines 22-27) and relative locations of the first  (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) are such that, upon providing illumination (illumination with sunlight or ambient light) of the device (device 10, pg 11, lines 1-2), the device (device 10) exhibits a magnified version (moire’ magnification, generation of magnified images, pg 12, lines 5-7) of at least a part of the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  due to the moire’ effect (moire’ magnification, pg 12, lines 5-7), and further wherein; 
at least one of the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) comprises a first area (left hand side of array 25, x=0, pitch Ax=0 between adjacent microimage elements 26 is selected to return an image depth of +2mm, pg 16, lines 4-8) having a first pitch (Ax=0 ) along at least one axis (x direction) and a second area (right hand side of array 25, x=xmax, pitch V(x=xmax), between adjacent microimage elements 26 s selected to return an image depth of +6mm, pg 16, lines 4-8)  having a second, different pitch (V(x=xmax)) along said axis (X direction), whereby the moire’ effect (moire’ magnification, pg 12, lines 5-7) causes different degrees of magnification (the size or magnification of image element “20” is decreased from x=0 to x =xmax in fig 4) of the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  to occur , such that the (device 10, pg 11, lines 1-2) exhibits areas of different depth (depths of +2mm at x=0 and +6mm at x=xmax) corresponding to the first (left hand side of array 25, x=0) and second areas ((right hand side of array 25, x=xmax).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that the pitches and relative locations of the first  and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect, and further wherein; at least one of the first and second patterns of elements comprises a first area having a first pitch along at least one axis and a second area having a second, different pitch along said axis, whereby the moire effect causes different degrees of magnification of the first pattern of elements to occur, such that the holographic image layer exhibits areas of different depth corresponding to the first and second areas for the purpose of using the device to authenticate a variety of substrates (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 55, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically variable effect generated by illuminating the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements, wherein; 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) comprises a first set of image elements (3D model 24, col 11, lines 1-8) and at least a second set of image elements (second object 27, col 11, lines 1-8), and; 
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are different, and providing illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) and further wherein;  
the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  
	However, Drinkwater does not teach
the pitches and relative locations of the first and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect.
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
the pitches (pitches, microlenses, pg 11, lines 22-27) and relative locations of the first  (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) are such that, upon providing illumination (illumination with sunlight or ambient light) of the device (device 10, pg 11, lines 1-2), the device (device 10) exhibits a magnified version (moire’ magnification, generation of magnified images, pg 12, lines 5-7) of at least a part of the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  due to the moire’ effect (moire’ magnification, pg 12, lines 5-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that the pitches and relative locations of the first  and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect for the purpose of using the device to authenticate a variety of substrates (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 56, Drinkwater-Holmes teaches the method of claim 54, wherein the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4), Homes) comprises an array of image elements (microimage element 26 or “20”, pg 15, lines 31-34) that are compressed (compressed, pg 8, lines 24-27) along at least the axis (x direction) along which magnification occurs due to the moire’ effect (moire’ magnification, generation of magnified images, pg 12, lines 5-7).  

Regarding Claim 58, Drinkwater teaches the method of claim 52.
	However, Drinkwater does not teach wherein at least one of the first and second patterns of elements comprises a two-dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
wherein at least one of the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second patterns of elements comprises a two-dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia “20”, fig 4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that wherein at least one of the first and second patterns of elements comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia for the purpose of using the device to authenticate a variety of substrates (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 59, Drinkwater teaches the method of claim 52.
	However, Drinkwater does not teach wherein the second pattern of elements comprises a one dimensional or two-dimensional array of focussing elements.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
wherein the second pattern of elements (microlenses 22, pg 11, lines 22-25) comprises a one dimensional or two-dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two dimensional array, shown in fig 14).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that wherein the second pattern of elements comprises a one dimensional or two dimensional array of focussing elements for the purpose of using the device to authenticate a variety of substrates with moire’ magnification (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 60, Drinkwater-Holmes teaches the method of claim 59, wherein the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) are spaced apart by a distance substantially equal to the focal length of the focussing elements (microlenses 22,pg 11, lines 22-25) (microimage array 25 is at the focal plane of the microlenses 22, pg 11, lines 28-34).  

Regarding Claim 63, Drinkwater-Holmes teaches the method of claim 55, wherein the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes)  comprises an array of image elements (microimage element 26 or “20”, pg 15, lines 31-34) that are compressed (compressed, pg 8, lines 24-27) along at least the axis (x direction) along which magnification occurs due to the moire effect (moire’ magnification, generation of magnified images, pg 12, lines 5-7).  

Regarding Claim 64, Drinkwater-Holmes teaches the method of claim 54, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a one dimensional line screen (lines patterns arranged in one dimension in 12 and 13, as in fig 4A, Drinkwater) pattern or a one dimensional pattern of indicia.  

Regarding Claim 65, Drinkwater-Holmes teaches the method of claim 55, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a one dimensional line screen (lines patterns arranged in one dimension in 12 and 13, as in fig 4A, Drinkwater) pattern or a one dimensional pattern of indicia.  

Regarding Claim 66, Drinkwater-Holmes teaches the method of claim 54, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia  “20”, fig 4). 

Regarding Claim 67, Drinkwater-Holmes teaches the method of claim 55, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia  “20”, fig 4).  

Regarding Claim 68, Drinkwater-Holmes teaches the method of claim 54, wherein the second pattern of elements (microlenses 22, pg 11, lines 22-25, Holmes) comprises a one dimensional or two-dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two-dimensional array, shown in fig 14, Holmes).  

Regarding Claim 69, Drinkwater-Holmes teaches the method of claim 55, wherein the second pattern of elements (microlenses 22, pg 11, lines 22-25, Holmes) comprises a one dimensional or two-dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two dimensional array, shown in fig 14, Holmes).  

Regarding Claim 70, Drinkwater-Holmes teaches the method of claim 54, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A, Drinkwater) comprises an embossed hologram (col 4, lines 46-52).  

Regarding Claim 71, Drinkwater-Holmes teaches the method of claim 54, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A, Drinkwater) comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M, Thu, Fri: 8:30AM-3:30PM, Tues, Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.V.D.
Jyotsna V Dabbi								6/1/2022Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872